THE HONORABLE CHAN ETTIEN, District Judge,
sitting in place of MR. JUSTICE MORRISON, dissenting:
I dissent.
In State v. Cavanaugh (Decided December 23, 1983), 673 P.2d 482, 40 St.Rep. 2007, Cavanaugh was sentenced September 19, 1977.
Wilkinson was sentenced August 13, 1982.
The Cavanaugh ruling is retroactive in favor of its subject to September 19, 1977, but on the way back by-passes a judgment on Wilkinson imposed five years later.
The logic of the majority escapes me when both cases were pending before this Court at the same time.
The Cavanaugh rule shpuld be retroactive from the date of its judgment, September 19, 1977.
While it appears, practically, that Wilkinson has nothing to gain by reversal, I would reverse and remand for her option to change her plea if she wishes, in keeping with the doctrine of fundamental fairness.